DETAILED ACTION
	The Information Disclosure Statements filed on August 22, 2019 and August 23, 2019 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oleski et al (US 2006/0138285).
Oleski et al discloses a system and method for controlling the power demand and allocation of a plurality of locomotives. Oleski et al discloses a plurality of embodiments comprised of a plurality of locomotives in a consist with one of the locomotives being designated a lead locomotive. It is interpreted that it would be inherent to understand that locomotives are comprised of a frame, traction motors coupled to the frame and an engine operatively coupled to the traction motors. Each of the locomotives is comprised of a master controller and a processing module to monitor the operations of the locomotive based on the demand for power to the locomotive in line with the other locomotives in the consist. Each locomotive operates at a throttle setting and are further connected with a consist optimizer. The optimizer will receive the demands from the various locomotives and equalize the power to the various locomotives in order to manage fuel efficiency and engine power to propel the train. Paragraph 0028 descries the processing module for fuel efficiency and paragraphs 0046-0051 describes the operation of the optimization steps for the train consist. 
Claims 5, 6, 11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 11, 2022